Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-11 and 21-25 are allowed.
	In regard to claim 1, the prior art does not teach or render obvious a second conductive electrode axially aligned with the first conductive electrode, where the second conductive electrode is not coupled to the microwave analyzer; and processing circuitry configured to determine a dielectric characteristic of a dielectric specimen based upon a reflection coefficient measured by the microwave analyzer with the dielectric specimen sandwiched between the first and second conductive electrodes and in the combination as claimed.
	Noting that the interpretation of not coupled means that no signal from the microwave analyzer would have a coupling relationship (part of the signal/electrical path) with the second conductor (see specifically figures 5a-5c of Green which show a capacitive coupling between the first (stripline) conductor and the second (ground) conductor in the reflection system, thus at least a portion of the signal produced by the analyzer (and reflected) dissipates through to the grounded outer conductor).
	Claims 2-11 and 21-25 further limit claim 1, and, therefore, are allowable.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEFF WILLIAM NATALINI whose telephone number is (571)272-2266. The examiner can normally be reached 9am-5pm, Monday - Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jessica Han can be reached on 5712722078. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JEFF W NATALINI/Primary Examiner, Art Unit 2896